DETAILED ACTION
Claims 1-29 are pending examination in this Office action.
Claims 1, 10 and 22 are independent.
This action is non-final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 7, 9-19, 21-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, et al. (US Patent Publication 2012/0130513 A1) in view of Hriljac, et al. Patent Publication 2108/0129232 A1).
The teachings of Hao and Hriljac from the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding independent claim 1, the claim has been amended to include the zone management screen having an adjustable representation. And the zone management screen having a second selectable representation of a second zone of the HVAC system, the second selectable representation having a second temperature set point and a second operating mode of the second zone; and
a controller configured to:
receive a user input via the zone management screen of a selection of the first selectable representation or the second selectable representation;

Hriljac teaches another graphical interface for use in controlling an HVAC for a multizone building.  Hriljac further teaches the zone management screen having an adjustable representation [Fig 5; the screen shows an adjustable representation of building zones (i.e., Front End and Office)] [Fig 3; a slider may be used for each of the zones to adjust a temperature setpoint] and the zone management screen having a second selectable representation of a second zone of the HVAC system, the second selectable representation having a second temperature set point and a second operating mode of the second zone [Fig 5; the screen shows an adjustable representation of building zones (i.e., Front End and Office) . . . the individual zones show the current temperature and may provide +- buttons for adjusting a set point; and
a controller configured [0027] [0029] to:
receive a user input via the zone management screen of a selection of the first selectable representation or the second selectable representation [Fig 5; first and second selectable representations (Front End and Office)];
populate the adjustable representation with operating information of the first zone or the second zone based on the selection [Fig 5; the selectable representations are populated with the current temperature of the zone].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Hriljac.  Hao teaches a graphical user interface for use in controlling an HAVAC and other devices in multiple zones of a building.  Hao teaches allowing a user to control desired setpoints for temperatures in each zone, but does not provide details for types of user input that are used to implement desired setpoints.  Hriljac teaches 
Regarding independent claim 10, the claim has been amended to include wherein the controller is configured to: include an adjustable representation . . . receiving an input via the interface screen indicative of a selection of the first selectable representation or the second selectable representation; and populate the adjustable representation with operating information of the first zone or the second zone based on the selection.
Hriljac teaches another graphical interface for use in controlling an HVAC for a multizone building and further teaches wherein the controller is configured to:
include an adjustable representation [Fig 5; the screen shows an adjustable representation of building zones (i.e., Front End and Office)] [Fig 3; a slider may be used for each of the zones to adjust a temperature setpoint]; 
receiving an input via the interface screen indicative of a selection of the first selectable representation or the second selectable representation [Fig 5; first and second selectable representations (Front End and Office)]; and 
populate the adjustable representation with operating information of the first zone or the second zone based on the selection [Fig 5; the selectable representations are populated with the current temperature of the zone].

Regarding claim 22, Hao teaches a non-transitory computer readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system comprising instructions that [0037; computer readable medium with a processor to control the HVAC system], when executed by a processor, cause the processor to initiate:
displaying a zone management screen via a user interface, wherein the zone management screen includes a plurality of selectable representations [Figs 6A, 6C; showing a first zone of the HVAC system (second Floor Thermostat 650, 655) including temperature setpoint (Desired temp) and operation mode (cool, heat, auto, off)] [Fig 7A; showing selectable power modes and current activity status for different zones],  
wherein each selectable representation of the plurality of selectable representations is associated with one of a plurality of zones of the HVAC system, each selectable representation of the plurality of selectable representations includes zone operating information for the one of the plurality of zones [Figs 6A, 6C; showing a first zone of the HVAC system (second Floor Thermostat 650, 655) including temperature setpoint (Desired temp) and operation mode (cool, heat, auto, off)] [Fig 7A; showing selectable power modes and current activity status for different zones], and 
wherein the plurality of selectable representations of the zone management screen includes an adjustable representation and a plurality of zone representations [Fig 6A] [0024; home device information 180 for the thermostat may include a temperature recorded by the thermostat, a desired (or set) temperature for an area of the home, controls for the thermostat (e.g., an up arrow to increase a set temperature, a down arrow to decrease a set temperature, etc.)] [0072; user input is received to change the set temperature for controlling the thermostat], but may not explicitly teach receiving an input of a selection of a zone of the plurality of zones via user selection of a selectable representations; and populating the adjustable representations with operating information of the zone associated with the selected zone representation.
Hriljac teaches another computer readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system comprising instructions that, when executed by a processor, cause the processor to initiate:
displaying a zone management screen via a user interface, wherein the zone management screen includes a plurality of selectable representations [Fig 5],  
wherein each selectable representation of the plurality of selectable representations is associated with one of a plurality of zones of the HVAC system, each selectable representation of the plurality of selectable representations includes zone operating information for the one of the plurality of zones [Fig 5; the screen shows an adjustable representation of building zones (i.e., Front End and Office)] [Fig 3; a slider may be used for each of the zones to adjust a temperature setpoint], and 
wherein the plurality of selectable representations of the zone management screen includes an adjustable representation and a plurality of zone representations [Fig 5; the screen shows an adjustable representation of building zones (i.e., Front End and Office)] [Fig 3; a slider may be used for each of the zones to adjust a temperature setpoint], and further teaches: 
receiving an input of a selection of a zone of the plurality of zones via user selection of a selectable representations [Fig 5; first and second selectable representations (Front End and Office)]; and 
the selectable representations are populated with the current temperature of the zone]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Hriljac for the same reasons as disclosed above.
Regarding claim 29, Hao in view of Hriljac teaches the control system of claim 1, and Hriljac further teaches wherein the operating information includes a temperatures set point, an operating mode, a label and a current temperature [Fig 5; the adjustable representation (i.e., Front End) shows an operating mode (cooling), temperature set point (72 degrees), label (Front End) and current temperature (73 degrees)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Hriljac for the same reasons as disclosed above.
Claims 2-4, 6, 7, 9, 11-19, 21 and 23-26 are rejected as being obvious in view of the teachings of Hriljac and Hao as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Hriljac for the same reasons as disclosed above.

Claims 1-4, 6, 7, 9-19, 21-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, et al. (US Patent Publication 2012/0130513 A1) in view of Storm, et al. (US Patent Publication 2012/0253521 A1).
The teachings of Hao from the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.

a controller configured to:
receive a user input via the zone management screen of a selection of the first selectable representation or the second selectable representation;
populate the adjustable representation with operating information of the first zone or the second zone based on the selection.
Storm teaches another graphical interface for use in controlling an HVAC for a multizone building Figs 7, 16 and 17] and further teaches the zone management screen having an adjustable representation and the zone management screen having a second selectable representation of a second zone of the HVAC system [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen], the second selectable representation having a second temperature set point and a second operating mode of the second zone [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen]; and
a controller configured to:
the controller includes a touchscreen interface for displaying information and for receiving user inputs];
populate the adjustable representation with operating information of the first zone or the second zone based on the selection [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen . . . the screen is populated with the current zone temperature 710].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Storm.  Hao teaches a graphical user interface for use in controlling an HAVAC and other devices in multiple zones of a building.  Hao teaches allowing a user to control desired setpoints for temperatures in each zone, but does not provide details for types of user input that are used to implement desired setpoints.  Storm teaches another system and method for controlling a multi-zone HVAC system and further teaches allowing multiple zone control from a main home screen having adjustable representations of multiple zones of the building (Figs 7, 16 and 17].  One of ordinary skill in the art would have motivation to combine the graphical interfaces from Hao and Storm to increase the design flexibility of HVAC systems and allow for easier user control by permitting a user to have the simple method for controlling multiple zones for a building from a single screen.
Regarding independent claim 10, the claim has been amended to include wherein the controller is configured to: an adjustable representation . . . receiving an input via the interface screen indicative of a selection of the first selectable representation or the second selectable 
Storm teaches another graphical interface for use in controlling an HVAC for a multizone building and further teaches wherein the controller is configured to:
include wherein the controller is configured to: 
an adjustable representation [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen];
receiving an input via the interface screen indicative of a selection of the first selectable representation or the second selectable representation [Figs 7 and 16] [0040; the controller includes a touchscreen interface for displaying information and for receiving user inputs]; and 
populate the adjustable representation with operating information of the first zone or the second zone based on the selection [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen . . . the screen is populated with the current zone temperature 710].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Storm for the same reasons as disclosed above.
Regarding claim 22, Hao teaches a non-transitory computer readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system comprising instructions that [0037; computer readable medium with a processor to control the HVAC system], when executed by a processor, cause the processor to initiate:
showing a first zone of the HVAC system (second Floor Thermostat 650, 655) including temperature setpoint (Desired temp) and operation mode (cool, heat, auto, off)] [Fig 7A; showing selectable power modes and current activity status for different zones],  
wherein each selectable representation of the plurality of selectable representations is associated with one of a plurality of zones of the HVAC system, each selectable representation of the plurality of selectable representations includes zone operating information for the one of the plurality of zones [Figs 6A, 6C; showing a first zone of the HVAC system (second Floor Thermostat 650, 655) including temperature setpoint (Desired temp) and operation mode (cool, heat, auto, off)] [Fig 7A; showing selectable power modes and current activity status for different zones], and 
wherein the plurality of selectable representations of the zone management screen includes an adjustable representation and a plurality of zone representations [Fig 6A] [0024; home device information 180 for the thermostat may include a temperature recorded by the thermostat, a desired (or set) temperature for an area of the home, controls for the thermostat (e.g., an up arrow to increase a set temperature, a down arrow to decrease a set temperature, etc.)] [0072; user input is received to change the set temperature for controlling the thermostat], but may not explicitly teach receiving an input of a selection of a zone of the plurality of zones via user selection of a selectable representations; and populating the adjustable representations with operating information of the zone associated with the selected zone representation.

displaying a zone management screen via a user interface, wherein the zone management screen includes a plurality of selectable representations [Figs 7, 16 and 17],  
wherein each selectable representation of the plurality of selectable representations is associated with one of a plurality of zones of the HVAC system, each selectable representation of the plurality of selectable representations includes zone operating information for the one of the plurality of zones [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen], and 
wherein the plurality of selectable representations of the zone management screen includes an adjustable representation and a plurality of zone representations [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen], and further teaches: 
receiving an input of a selection of a zone of the plurality of zones via user selection of a selectable representations [Figs 7 and 16] [0040; the controller includes a touchscreen interface for displaying information and for receiving user inputs]; and 
populating the adjustable representations with operating information of the zone associated with the selected zone representation [Figs 7 and 16; the zone overview (zone management) screen shows an adjustable representation of a first zone (Main floor) and a second zone (Family Room) and allows the user to adjust setpoint temperatures or operating modes via a touchscreen . . . the screen is populated with the current zone temperature 710].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Storm for the same reasons as disclosed above.
Regarding claim 29, Hao in view of Storm teaches the control system of claim 1, and Storm further teaches wherein the operating information includes a temperatures set point, an operating mode, a label and a current temperature [Figs 7 and 16; zone overview screen shows an adjustable representation (i.e., window 702) having a temperature set point (cooling at 85 degrees, heating at 62 degrees), operating mode (Auto), label (Main Floor), and a current temperature (62 degrees)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Storm for the same reasons as disclosed above.
Claims 2-4, 6, 7, 9, 11-19, 21 and 23-26 are rejected as being obvious in view of the teachings of Storm as disclosed and Hao as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao and Storm for the same reasons as disclosed above.






Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, et al. (US Patent Publication 2012/0130513 A1) in view of either Hriljac, et al. (Patent Publication 2108/0129232 A1) or Storm, et al. (US Patent Publication 2012/0253521 A1) and further in view of Boesveld (US Patent Publication 2014/0316587 A1).
Claim 5 is rejected as being obvious in view of the teachings of Hao, Boesveld and either Hriljac or Storm as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Boesveld with Hao and either Storm or Hriljac.  Hao in view of either Storm or Hriljac collectively teach graphical interfaces for controlling an HVAC controller in multiple zones of a building using a zone management screen with multiple adjustable representations corresponding to different zones of a building.  Boesveld teaches another system for using a slider to set a desired setpoint and teaches the advantages of using visual indicator (Such as a color change) when inputting a desired setpoint.  One of ordinary skill in the art would have motivation to use the color changes when implementing the desired setpoint in Hao and Storm or Hriljac to visually demonstrate high or low temperatures [0059].


Claims 8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, et al. (US Patent Publication 2012/0130513 A1) in view of Hriljac, et al. Patent Publication 2108/0129232 A1) or Storm, et al. (US Patent Publication 2012/0253521 A1) and Fadell, et al. (US Patent Publication 2015/0167995 A1).
Claims 8, 17 and 20 are rejected as being obvious in view of the teachings of Hao, Fadell and either Hriljac or Storm as disclosed above and in the previous Office action.
.


Claims 8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, et al. (US Patent Publication 2012/0130513 A1) in view of either Hriljac, et al. (Patent Publication 2108/0129232 A1) or Storm, et al. (US Patent Publication 2012/0253521 A1) and Gerszewski, et al. (US Patent Publication 2017/0234566 A1)
Claims 8, 17 and 20 are rejected as being obvious in view of the teachings of Hao, Gerszewski and either Hriljac or Storm as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gerszewski with Hao and either Storm or Hriljac.  Hao in view of either Storm or Hriljac collectively teach graphical interfaces for controlling an HVAC controller in multiple zones of a building using a zone management screen with multiple .


Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, et al. (US Patent Publication 2012/0130513 A1) in view of either Hriljac, et al. (Patent Publication 2108/0129232 A1) or Storm, et al. (US Patent Publication 2012/0253521 A1) and Harrod, et al. (US Patent Publication 2010/0070089 A1).
Claims 27 and 28 are rejected as being obvious in view of the teachings of Hao, Harrod and either Hriljac or Storm as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Harrod with Hao and either Storm or Hriljac.  Hao in view of either Storm or Hriljac collectively teach graphical interfaces for controlling an HVAC controller in multiple zones of a building using a zone management screen with multiple adjustable representations corresponding to different zones of a building.  Harrod is directed to the same field of endeavor (user interfaces for HVAC control) and further teaches additional modifications that a user can employ when using an interface for controlling the HVAC system.  One of 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        15 March 2021